Case 1:19-cr-00048-TWP-MJD Document 16 Filed 02/20/19 Page 1 of 2 PagelD #: 39

UNITED STATES DISTRICT COURT FR T L EB 1)

SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION Feg
Sc "£0 2019
UNITED STATES OF AMERICA, IND}: ;
NOAA SRKS Op
OLIS A, FICE
Plaintiff, ) ‘NDIA,
)
v. ) CAUSE NO.
)
JAYLEN BRANCHEAU, ) MID
\@s -Cr- -
Defendant. ) i , i 9 0 0 4 8 TWP
PENALTY SHEET

You have been charged in an Indictment with a violation of the Laws of the United States
of America. The potential penalties are as follows:

 

 

Counts Statute Years of Fine Supervised
Imprisonment Release
21 U.S.C. §§ 841(a)(1) and
841(b)(1)(D)
I Possession with Intent to Distribute a 0-5 $250,000 NLT2 Year
Controlled Substance
18 U.S.C. § 924(c)(1)(A)G) rT
Possessing a Firearm in Furtherance of > — Life $250,000 NMT 5 Years
a Drug Trafficking Crime
3zand4 18 U-S.C. §§ 922(@)(6) and 924@)2) iP 10 Years $250,000 NMT3 Years
False Statement During Purchase of a
Firearm
Dated:
JAYLEN BRANCHEAU
Defendant

Page 1 of 2
Case 1:19-cr-00048-TWP-MJD Document 16 Filed 02/20/19 Page 2 of 2 PagelD #: 40

I certify that the defendant was advised of the maximum penalties in the manner set forth
above and that he signed (or refused to sign) the acknowledgement.

 

United States Magistrate Judge
Southern District of Indiana

Page 2 of 2
